DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 05/20/2019. Claims 1-20 are pending in the case. Claims 1, 8, and 16 are independent claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method comprising: extracting… semantic features from each content asset from a plurality of content assets, wherein the semantic features provide meanings of concepts;… group entries in the content assets based on the semantic features to form hierarchical consolidated entries for the semantic features, wherein each hierarchical consolidated entry is associated with one of the semantic features; and… based on a target audience criteria.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by one or more processors; and utilizing, by one or more processors, a clustering algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing, by one or more processors, a representation of each of the hierarchical consolidated entries.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by one or more processors; and utilizing, by one or more processors, a clustering algorithm
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing, by one or more processors, a representation of each of the hierarchical consolidated entries. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: creating, by one or more processors, a confidence score for each extracted semantic feature; creating, by one or more processors, a master list of extracted semantic features across the plurality of content assets; and removing from the master list, by one or more processors, any extracted semantic feature whose confidence score falls below a predetermined value.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the confidence score is based on a natural language processing (NLP) evaluation of the content assets.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the confidence score is based on a user review score of the content assets.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: one of the hierarchical consolidated entries describes a process for improving a functionality of a device.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): performing the process for improving the functionality of the device.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): performing the process for improving the functionality of the device.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: aggregating… the content assets into different content asset clusters; and aggregating… a content asset from each of the different content asset clusters into an aggregation of selected content assets, wherein the aggregation of selected content assets provides representative information that describes concepts that meet the target audience criteria.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by one or more processors.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by one or more processors.

Dependent claims 15 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the (stored program instructions / program code) are provided as a service in a cloud environment.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the (stored program instructions / program code) are provided as a service in a cloud environment. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

The remaining claims 8-14 and 16-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-7 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10, 12, and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chungapalli et al. (U.S. Pat. App. Pub. No. 2020/0074321, hereinafter Chungapalli) in view of Byrne et al. (U.S. Pat. App. Pub. No. 2015/0120346, hereinafter Byrne).

As to independent claims 1, 8, and 16, Chungapalli teaches:
A method comprising (Title and abstract. Paragraph 98 et seq.):
extracting, by one or more processors, semantic features from each content asset from a plurality of content assets, wherein the semantic features provide meanings of concepts (Paragraph 77, in order to build the semantic graph the system may determine the word-category for each word in a text. The word-categories may include each of the eight parts of speech (e.g., nouns, verbs, adjectives, adverbs, prepositions, conjunctions, including coordinating conjunctions, subordinating conjunctions, conjunctive adverbs, correlative conjunctions, and/or interjections. These parts of speech, and metadata indicating the part of speech for each word of the semantic graph (i.e., the concept) are used by the system to determine how words (e.g., representing nodes in the graph) are joined together to make sentences that are interpretable);…
providing, by one or more processors, a representation of each of the hierarchical consolidated entries based on a target audience criteria (Paragraph 87, at step 614, the system generates an output based on the processed user input. The system may use the processing completed in step 612 to determine entities relevant to the components of the user input (e.g., the user input received at step 612). The system may traverse the semantic graph to determine nodes which are closely tied to the nodes representing the user input. For example, the system may identify nodes which bridge the gap between user input nodes. The system may compose an output which comprises the identified nodes as well as the edges which connect the nodes. The output may comprise an answer to a question posed in the user input or may comprise additional information that expands upon the user input. The output may be in the form of a statement, a link to additional resources, or any other form of output).
While Chungapalli does discuss clustering (see paragraphs 74, 75, 118, 122, 140, and 141), Chungapalli does not appear to expressly teach utilizing, by one or more processors, a clustering algorithm to group entries in the content assets based on the semantic features to form hierarchical consolidated entries for the semantic features, wherein each hierarchical consolidated entry is associated with one of the semantic features.
Byrne teaches utilizing, by one or more processors, a clustering algorithm to group entries in the content assets based on the semantic features to form hierarchical consolidated entries for the semantic features, wherein each hierarchical consolidated entry is associated with one of the semantic features (Paragraph 54, term clustering algorithm 322 also utilizes existing hierarchies (e.g., term and category hierarchies in business dictionaries 312) to go the next level and tentatively cluster assets even if they are not directly linked to the same term. Paragraph 55, term clustering algorithm 322 utilizes semantic similarity algorithms based on a number of hops (edge counts) between terms and/or categories in the hierarchy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the content machine-learning of Chungapalli to include the cluster-based learning of Byrne to understand patterns across the information landscape through a clustering-based approach to learning (see Byrne at paragraphs 17-19).

As to dependent claim 2, 9, and 17 Chungapalli further teaches creating, by one or more processors, a confidence score for each extracted semantic feature (Paragraph 7, the system may determine an entity (e.g., a noun, an entity, a title of media content, a computer-generated query, etc.) by determining a score for each node of the semantic graph); creating, by one or more processors, a master list of extracted semantic features across the plurality of content assets (Paragraph 7, the system may then determine the node having the highest score and retrieve the entity corresponding to that node); and removing from the master list, by one or more processors, any extracted semantic feature whose confidence score falls below a predetermined value (Paragraph 7, the system may then determine the node having the highest score and retrieve the entity corresponding to that node. The claimed threshold being any score below the highest score).

As to dependent claim 3, 10, and 18 Chungapalli further teaches the confidence score is based on a natural language processing (NLP) evaluation of the content assets (Paragraph 78, to perform the POS tagging, the system may use a software library for advanced Natural Language processing. Paragraph 7, the system may determine an entity (e.g., a noun, an entity, a title of media content, a computer-generated query, etc.) by determining a score for each node of the semantic graph).

As to dependent claim 5 and 12 Chungapalli further teaches utilizing the hierarchical consolidated entries to train a machine learning system to recognize the semantic features in other content assets (Paragraph 5, leverage the importance of the nodes in a semantic graph to train a machine-learning model).

As to dependent claim 7, 14, and 19 Chungapalli further teaches aggregating, by one or more processors, the content assets into different content asset clusters; and aggregating, by one or more processors, a content asset from each of the different content asset clusters into an aggregation of selected content assets, wherein the aggregation of selected content assets provides representative information that describes concepts that meet the target audience criteria (Figure 2. Paragraph 28, FIG. 2 illustrates another application of the methods and systems. In FIG. 2, user interface 200 is displayed on a display device. User interface 200 has received text string 202 (e.g., via a user input into a user input interface), which corresponds to the movie “Argo.” For example, in response to a user request, the system may recommend other content that shares similar characteristics to “Argo.” In response, the system has generated for display program recommendations 204 and 206. Additionally, the system has generated scores for each of the similar movies. For example, program recommendation 204 includes score 208. Additionally or alternatively, the system may generate links to access programs corresponding to the program recommendation. For example, FIG. 2 includes link 210, which is a link to access the program corresponding to program recommendation 204. et seq.).

As to dependent claim 15 and 20 Chungapalli further teaches the program code is provided as a service in a cloud environment (Paragraph 38, Cloud-based storage may be used to supplement storage 308 or instead of storage 308).

Claims 4 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Chungapalli in view of Byrne and Lee et al. (U.S. Pat. App. Pub. No. 2020/0133964, hereinafter Lee).

As to dependent claims 4 and 11, the rejection of claims 2 and 9 are incorporated.
Chungapalli as modified Byrne does not appear to expressly teach the confidence score is based on a user review score of the content assets.
Lee teaches the confidence score is based on a user review score of the content assets (Paragraph 42, the parallel manual and machine assessments are used to determine accuracy and confidence scoring 29, which is then used as feedback 30 for the manual review and the machine review).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the content machine-learning of Chungapalli to include the natural language processing of Lee to automated and customized analysis to analyze documents, communications, text files, websites, and other structured and unstructured input files to generate output in the form of answers to specific questions (see Lee at paragraph 5).

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chungapalli in view of Byrne and Gruber et al. (U.S. Pat. App. Pub. No. 2017/0178626, hereinafter Gruber).

As to dependent claim 6 and 13, the rejection of claims 1 and 8 are incorporated.
Chungapalli as modified Byrne does not appear to expressly teach one of the hierarchical consolidated entries describes a process for improving a functionality of a device, and wherein the method further comprises: performing the process for improving the functionality of the device.
Gruber teaches one of the hierarchical consolidated entries describes a process for improving a functionality of a device, and wherein the method further comprises: performing the process for improving the functionality of the device (Paragraph 605, the content of output messages generated by multi-phase output procedure 700 is tailored to the mode of multimodal output processing 600. Paragraph 10, the intelligent automated assistant systems of various embodiments of the present invention can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the content machine-learning of Chungapalli to include the natural language processing (NLP) of Byrne to ease the difficult of using and navigating inconsistent and overwhelming user interfaces and enable effective use of the technology (see Gruber at paragraph 7).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123